J-A08015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CARLOS S. BENITEZ                     :
                                       :
                   Appellant           :   No. 495 WDA 2021

           Appeal from the PCRA Order Entered April 12, 2021
 In the Court of Common Pleas of Blair County Criminal Division at No(s):
                        CP-07-CR-0002000-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CARLOS S. BENITEZ                     :
                                       :
                   Appellant           :   No. 496 WDA 2021

           Appeal from the PCRA Order Entered April 12, 2021
 In the Court of Common Pleas of Blair County Criminal Division at No(s):
                        CP-07-CR-0001998-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CARLOS S. BENITEZ                     :
                                       :
                   Appellant           :   No. 497 WDA 2021

           Appeal from the PCRA Order Entered April 12, 2021
 In the Court of Common Pleas of Blair County Criminal Division at No(s):
                        CP-07-CR-0001523-2016

 COMMONNWEALTH OF                      :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                          :        PENNSYLVANIA
J-A08015-22


                                           :
                                           :
              v.                           :
                                           :
                                           :
 CARLOS BENITEZ                            :
                                           :   No. 498 WDA 2021
                    Appellant              :

            Appeal from the PCRA Order Entered April 12, 2021
  In the Court of Common Pleas of Blair County Criminal Division at No(s):
                         CP-07-CR-0002002-2016

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 CARLOS S. BENITEZ                         :
                                           :
                    Appellant              :   No. 499 WDA 2021

            Appeal from the PCRA Order Entered April 12, 2021
  In the Court of Common Pleas of Blair County Criminal Division at No(s):
                         CP-07-CR-0002001-2016

BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED: MARCH 29, 2022

      Appellant, Carlos S. Benitez, appeals from the post-conviction court’s

order (entered in his four separate criminal cases that were consolidated for

trial) denying his timely-filed petition under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Herein, Appellant raises several claims of

ineffective assistance of counsel (IAC). After careful review, we affirm.

      The PCRA court summarized the pertinent facts and procedural history

of this case, as follows:




                                     -2-
J-A08015-22


     On June 26, 2016, [Appellant] … was arrested and charged with,
     inter alia, six counts of Possession with Intent to Deliver [(PWID)]
     arising out of an August 8, 2015 incident[,] and five controlled
     buys of cocaine using confidential informants occurring between
     April 18, 2016[,] and June 26, 2016[,] in Altoona, Pennsylvania.

     The facts surrounding the August 8, 2015 incident are pertinent
     to our analysis. That day, Altoona Police Department ([]APD[])
     officers were dispatched to 2325 Beale Avenue for an unknown
     medical emergency. Patrolman Jon Burns arrived on the scene
     and found Rashelle Summers. Ms. Summers stated repeatedly
     that [Appellant] was upstairs. Officer Burns entered the residence
     to render medical aid. Officer Burns found [Appellant] on the
     second floor, in the northeast bedroom, and observed [that
     Appellant] appeared to be in distress and [was] having difficulty
     breathing. [Appellant] became uncooperative and requested
     [O]fficer Burns leave his room.        At some point during this
     interaction[,] Officer Burns observed a metal crack pipe with black
     electrical tape on it lying on the floor of the bedroom. [Officer]
     Burns also observed two other occupants identified as Ms.
     Summers and Bruce Morton moving items around in the room.
     Officer Burns suspected they were concealing evidence. [Ms.]
     Summers later told [another o]fficer … that she lived at the
     residence with [Appellant,] which was confirmed by the presence
     of her belongings in the bedroom.

     When [Altoona Mobile Emergency Department (AMED)] personnel
     arrived on the scene, they and Officer Burns assisted [Appellant]
     down the stairs and began to treat [Appellant] for his medical
     emergency. As [Appellant] was being loaded onto a gurney, a
     digital scale fell from his pocket. Officer Burns collected the scale
     as evidence and [o]bserved a white powdery substance on the
     scale, consistent with cocaine. [Appellant] was transported to
     UPMC Altoona Hospital for medical treatment.

     AMED technician Austin Lynn was one of the AMED personnel that
     transported [Appellant] to the hospital.           Lynn searched
     [Appellant] for any weapons or other items that might injure
     himself or another member of the medical team. Lynn discovered
     a sandwich bag containing a white[,] rock-like substance from
     [Appellant’s] front right pocket. Upon arrival at the hospital[,] …
     Lynn requested Officer Burns meet him in the Emergency Room.
     [Officer] Burns met with Lynn[,] who turned over the bag
     containing the white[,] rock-like substance.


                                     -3-
J-A08015-22


     While [Appellant] was being transported to the hospital, Officers
     Warling and Wyandt arrived at the residence to assist [O]fficer
     Burns. [The o]fficers secured the residence in order to prepare
     and obtain a search warrant. [The o]fficers cleared the residence
     to ensure no one else was inside. [The o]fficers obtained a search
     warrant, photographed the residence prior to beginning their
     search, and proceeded to conduct their search of the house.
     Officer Plummer located $50 US currency on top of the bedroom
     dresser, two crack pipes, and a clear tube containing an unknown
     white substance. Officer Plummer also located suspected crack
     cocaine scattered throughout the top dresser drawer and in a
     clothing bin on the bedroom floor. A box of sandwich bags was
     found shoved behind the bedroom dresser, and a spoon with white
     residue was lying on top of clothing on a plastic chair. All items
     were photographed prior to being collected.

     At the completion of the search warrant, the residence was turned
     over to [Ms.] Summers. [The o]fficers responded to UPMC Altoona
     where they provided a copy of the search warrant and inventory
     to … [Appellant]. All items were transported to APD where they
     were properly packaged and secured into evidence. Officer Crist
     field-tested the crack cocaine at 11:15 p.m.[,] with a positive
     result for the same. Officer Plummer field-tested suspected
     [m]arijuana recovered from the scene at 11:18 p.m.[,] which
     came back positive for the same. Forensic analysis forms were
     submitted with the crack cocaine for further processing.

                                    ***

     Three attorneys represented [Appellant] at different stages of
     litigation: Mark Zearfus, Esquire, represented [Appellant] during
     the preliminary hearing; Scott N. Pletcher, Esquire, represented
     [Appellant] during pre-trial motions, and Francis Wymard,
     Esquire, represented [Appellant] at trial and sentencing.

     [On] August 24, 2018, following a four-day jury trial, a jury found
     [Appellant] guilty of six counts [of PWID], and five counts of
     [c]onspiracy … [to commit PWID].

     On November 16, 2018, [Appellant] was sentenced to an
     aggregate term of five to ten years’ incarceration. No post-
     sentence motions were filed[,] and no direct appeal was taken.
     [Appellant’s] judgment [of sentence] became final on December
     17, 2018.



                                    -4-
J-A08015-22


      On July 3, 2019, [Appellant] filed a timely[,] pro se [PCRA
      petition]…. [Appellant] subsequently retained Todd M. Mosser,
      Esquire, who filed an Amended Petition on March 3, 2020. A PCRA
      hearing occurred on July 23, 2020.

PCRA Court Opinion (PCO), 4/12/21, at 1-4.

      On April 12, 2021, the PCRA court issued an order and opinion (filed in

each of Appellant’s four cases) denying Appellant’s petition. Appellant filed

separate, timely notices of appeal at each docket number, which this Court

sua sponte consolidated. Appellant also timely complied with the PCRA court’s

order to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. The PCRA court thereafter indicated that it would be relying on the

rationale set forth in its April 12, 2021 order and opinion in lieu of issuing a

Rule 1925(a) opinion.

      Herein, Appellant presents three claims for our review:

      1. Did the PCRA [c]ourt err by refusing to reinstate [Appellant’s]
      direct appeal rights where it is undisputed that counsel failed to
      consult with [Appellant] about an appeal after [Appellant] told him
      he planned to appeal?

      2. Did the PCRA court err by denying [Appellant’s] claim that trial
      counsel was ineffective for failing to move to suppress the
      contraband that was unlawfully seized during the August 8, 2015
      incident?

      3. Did the PCRA court err by denying [Appellant’s] claim that trial
      counsel was ineffective for failing to move to suppress
      [Appellant’s] warrantless arrest that was effectuated inside his
      home without exigent circumstances?

Appellant’s Brief at 6.

      We begin by recognizing that “[t]his Court’s standard of review from the

grant or denial of post-conviction relief is limited to examining whether the


                                     -5-
J-A08015-22



lower court’s determination is supported by the evidence of record and

whether it is free of legal error.” Commonwealth v. Morales, 701 A.2d 516,

520 (Pa. 1997) (citing Commonwealth v. Travaglia, 661 A.2d 352, 356 n.4

(Pa. 1995)). Where, as here, a petitioner claims that he received ineffective

assistance of counsel, our Supreme Court has stated that:

      [A] PCRA petitioner will be granted relief only when he proves, by
      a preponderance of the evidence, that his conviction or sentence
      resulted from the “[i]neffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place.”             Generally, counsel’s
      performance is presumed to be constitutionally adequate, and
      counsel will only be deemed ineffective upon a sufficient showing
      by the petitioner. To obtain relief, a petitioner must demonstrate
      that counsel’s performance was deficient and that the deficiency
      prejudiced the petitioner. A petitioner establishes prejudice when
      he demonstrates “that there is a reasonable probability that, but
      for counsel’s unprofessional errors, the result of the proceeding
      would have been different.” … [A] properly pled claim of
      ineffectiveness posits that: (1) the underlying legal issue has
      arguable merit; (2) counsel’s actions lacked an objective
      reasonable basis; and (3) actual prejudice befell the petitioner
      from counsel’s act or omission.

Commonwealth v. Johnson, 966 A.2d 523, 532-33 (Pa. 2009) (citations

omitted).

      Appellant first contends that his trial/sentencing counsel, Attorney

Wymard, was ineffective for not filing a direct appeal on his behalf. This Court

has explained:

      It is well settled that when a lawyer fails to file a direct appeal
      requested by the defendant, the defendant is automatically
      entitled to reinstatement of his direct appeal rights.
      Commonwealth v. Lantzy, … 736 A.2d 564 ([Pa.] 1999). Where
      a defendant does not ask his attorney to file a direct appeal,

                                     -6-
J-A08015-22


      counsel still may be held ineffective if he does not consult with his
      client about the client’s appellate rights. Roe v. Flores–Ortega,
      528 U.S. 470 … (2000)…. Such ineffectiveness, however, will only
      be found where a duty to consult arises either because there were
      issues of merit to raise on direct appeal or the defendant, in some
      manner, displayed signs of desiring an appeal. Roe v. Flores–
      Ortega, supra.

                                       ***

      [W]e acknowledge that our Supreme Court in Lantzy … held that
      where there is an “unjustified failure to file a requested direct
      appeal,” counsel is per se ineffective as the defendant was left
      with the functional equivalent of no counsel. Under this situation,
      no discussion of the potential merit of any claims is necessary or
      warranted.       [Lantzy, 736 A.2d] at 572; see also
      Commonwealth v. Bronaugh, 670 A.2d 147, 149 ([Pa. Super.]
      1995) (discussing that once a PCRA court determines that a
      petitioner sought a direct appeal, the PCRA court is prohibited
      from addressing the merits of any other potential claims);
      Commonwealth v. Hoyman, 561 A.2d 756 ([Pa. Super.] 1989)
      (same).

      To establish per se ineffectiveness, a defendant must still prove
      that he asked counsel to file a direct appeal.               See
      Commonwealth v. Touw, 781 A.2d 1250 (Pa. Super. 2001).

Commonwealth v. Markowitz, 32 A.3d 706, 714–15 (Pa. Super. 2011)

(footnotes and some citations omitted).

      Here, when Attorney Wymard was asked at the PCRA hearing if

Appellant “ever request[e]d that [counsel] file a direct appeal in this matter[,]”

counsel replied, “He did not.”      N.T. Hearing, 7/23/20, at 15.        Counsel

elaborated:

      [Attorney Wymard:] My recollection is that [Appellant] and I met
      in the bullpen both after the trial and after sentencing, and he
      thanked me for my work, [said] that I did a good job[,] and told
      me that I shouldn’t be upset if an appeal is filed and my name
      comes up in it. As a result of that, I interpreted it to mean that
      he was going [in] a different direction with the appeal.


                                      -7-
J-A08015-22



Id. at 12.

      During Appellant’s cross-examination testimony, the following exchange

occurred:

      [The Commonwealth:] Do you specifically recall ever asking
      Attorney Wymard to file a direct appeal?

      [Appellant:] We talked about it briefly. I remember him saying,
      “[Appellant], they should have never issued that search warrant.”

      [The Commonwealth:] Okay. But what I’m asking, sir, is do you
      recall ever requesting Attorney Wymard to file a direct appeal?

      [Appellant:] We talked about it briefly.

      [The Commonwealth:] I need you to answer the question, sir. The
      question is[,] do you ever recall asking Attorney Wymard to file
      an appeal on your behalf to the Superior Court?

      [Appellant:] Oh, yes, I did.

Id. at 23-24.

      Ultimately, the PCRA court credited Attorney Wymard’s testimony that

Appellant never requested an appeal be filed. See PCO at 12. Appellant does

not challenge the court’s credibility decision on appeal. Instead, he argues

that Attorney Wymard’s recollection of his conversation with Appellant

demonstrates that Appellant “displayed signs of desiring an appeal,” Flores-

Ortega, supra, thereby triggering counsel’s “duty to consult” with Appellant

about an appeal. Appellant’s Brief at 11. According to Appellant, Attorney

Wymard did not further discuss an appeal with Appellant and, thus, counsel

acted ineffectively.




                                     -8-
J-A08015-22



     In Markowitz, we clarified that counsel’s failing to adequately consult

with his client about an appeal does not constitute per se ineffectiveness.

Markowitz, 32 A.3d at 716. Instead,

     a Strickland/Pierce11 analysis is necessary to decide whether
     counsel rendered constitutionally ineffective assistance by failing
     to advise his client about his appellate rights.       Hence, [an
     a]ppellant “must plead and prove: (1) that the underlying issue
     has arguable merit; (2) counsel’s actions lacked an objective
     reasonable basis; and (3) actual prejudice resulted from counsel’s
     act or failure to act.”
        11  Strickland v. Washington, 466 U.S. 668 …
        (1984); Commonwealth v. Pierce, … 527 A.2d 973 ([Pa.]
        1987) (adopting Strickland test).

     Where counsel has not advised his client about the client’s
     appellate rights, the question becomes whether that failure
     caused actual prejudice to the petitioner, i.e., “but for counsel’s
     deficient failure to consult with him about an appeal, he would
     have timely appealed.” Flores–Ortega, [528 U.S.] at 484…. In
     analyzing whether there is a constitutional mandate to consult
     with a defendant about his appellate rights, the Supreme Court
     opined that a court must determine if “a rational defendant would
     want to appeal (for example, because there are nonfrivolous
     grounds for appeal), or (2) that this particular defendant
     reasonably demonstrated to counsel that he was interested in
     appealing.” Id. at 480…. Where a petitioner can prove either
     factor, he establishes that his claim has arguable merit.

     In deciding whether the petitioner suffered actual prejudice, the
     High Court listed several relevant factors. For example, did the
     petitioner plead guilty, thereby decreasing the number of
     appealable issues? Id. Pertinent considerations also include any
     instructions given by the court with respect to the defendant’s
     right to appeal as well as evidence of nonfrivolous grounds for
     appeal. Id. at 479–[]80…. Of course, evidence of nonfrivolous
     grounds of appeal is not required. Id. at 486….

Id. (some citations omitted).




                                    -9-
J-A08015-22



       Here, we initially conclude that the record belies Appellant’s claim that

he and counsel did not further consult about the decision on whether to file

an appeal. Indeed, Appellant himself testified at the PCRA hearing that he

and counsel talked “briefly” about filing a direct appeal and, during that

conversation, Attorney Wymard “talk[ed] about an appeal because [of] the

conspiracy issue[] and the search warrant issue….” N.T. Hearing at 23. On

appeal, however, Appellant does not mention, let alone elaborate on, what

counsel ostensibly said about these two potential appellate issues, or make

any argument that counsel’s advice was legally inaccurate.1 See Markowitz,

32 A.3d at 716 (“[I]t is evident that incorrect advice or failing to properly

advise a client can be grounds for an ineffectiveness claim.”) (citation

omitted). Moreover, to the extent that Attorney Wymard’s recollection of his

conversation with Appellant indicated that Appellant wished to appeal on the

basis that counsel acted ineffectively, such claims generally cannot be raised

____________________________________________


1 As context, Attorney Wymard’s testimony indicated that the “conspiracy
issue” involved certain abnormalities on the jury’s verdict sheet regarding
some of Appellant’s conspiracy charges. N.T. Hearing at 15. Counsel testified
that he believed an appeal on this claim would not be worthwhile because
“there was no sentence imposed” on the at-issue counts. Id. Appellant makes
no argument that counsel’s advice was incorrect or unreasonable.
Additionally, regarding Appellant’s claim that he and counsel discussed raising
a “warrant issue” on appeal, Appellant claimed at the PCRA hearing that
counsel repeatedly said, “they should have never issued that search warrant.”
Id. at 23. However, Appellant’s pre-trial attorney did not file a motion to
suppress challenging the validity of the warrant, thus waiving any issue(s)
involving the warrant on direct appeal. Accordingly, Appellant has not
demonstrated that counsel acted unreasonably by not pursuing an appeal on
this issue.


                                          - 10 -
J-A08015-22



on direct appeal, but must be asserted on collateral review.                See

Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013) (reaffirming the

prior holding in Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002), that,

absent certain circumstances, claims of ineffective assistance of counsel

should be deferred until collateral review under the PCRA).

      Given the evidence presented at the PCRA hearing, and Appellant’s

undeveloped argument on appeal, we conclude that he has not met his burden

of demonstrating that Attorney Wymard did not consult with him about filing

an appeal, or that counsel’s advice was legally erroneous. Thus, Appellant

has not proven that, but for counsel’s erroneous advice, he would have filed

a direct appeal. See Markowitz, 32 A.3d at 17 (“[W]here a petitioner can

establish that but for counsel’s erroneous advice, he would have filed a direct

appeal, he is entitled to the reinstatement of his direct appeal rights.”).

Consequently, his first issue does not warrant relief.

      Next, Appellant contends that the court erred by denying his claim that

his pre-trial counsel, Attorney Pletcher, was ineffective for failing to move to

suppress the evidence seized during the August 8, 2015 incident. According

to Appellant, “police were present in [his] house without a warrant and

entered his bedroom against his consent[,] supposedly to render medical aid.”

Appellant’s Brief at 12.   Appellant stresses that it is “undisputed that [he]

declined medical treatment and insisted that all personnel leave his house.”

Id. at 12-13. “Given [Appellant’s] clear lack of consent for anyone to render

supposed aid to him, let alone to be in his house,” Appellant argues that Officer

                                     - 11 -
J-A08015-22



Burns “had no right to enter his bedroom.” Id. at 13. Therefore, he maintains

that “the plain view doctrine was not applicable[,]” and “any evidence that

was obtained as a result of this unlawful activity should have been

suppressed.” Id. at 14. Specifically, Appellant contends that

      the scale and the crack cocaine that fell from [his] person should
      have been suppressed because [Appellant] was unlawfully seized
      at that point as a result of the officers’ illegal seizure of the crack
      pipe and subsequent arrest of [Appellant]. The contraband found
      in [Appellant’s] pocket by the medic also should have been
      suppressed for the same reason. And ultimately, all of this
      evidence led to law enforcement[’s] obtaining the search
      warrant[] and[,] as such, anything found pursuant thereto should
      have been suppressed as well.

Id. (citation omitted).

      In rejecting this claim, the PCRA court comprehensively explained:

      Pennsylvania courts have previously found “[t]hat [a] failure to
      file a suppression motion under some circumstances may be
      evidence of ineffective assistance of counsel.” Commonwealth
      v. Metzger, … 441 A.2d 1225, 1228 ([Pa. Super.] 1981); see
      also Commonwealth v. Ransome, 402 A.2d 1379, 1381 ([Pa.]
      1979). “However, if the grounds underpinning that motion are
      without merit, counsel will not be deemed ineffective for failing to
      so move.” Metzger, 441 A.2d at 1228. “[T]he defendant must
      establish that there was no reasonable basis for not pursuing the
      suppression claim and that if the evidence had been suppressed,
      there is a reasonable probability the verdict would have been more
      favorable.” Commonwealth v. Melson, … 556 A.2d 836, 839
      ([Pa. Super.] 1989).

      [Appellant] contends that Attorney Pletcher was ineffective for
      failing to file a motion to suppress evidence including a crack pipe,
      a scale and crack cocaine, and the items recovered as a result of
      the police executing the subsequent search warrant. In particular,
      he argues that [Attorney Pletcher] was ineffective for failing to
      adequately argue that the search warrant was defective on the
      grounds that (1) the crack pipe from the bedroom should have
      been suppressed based on the unlawful entry by law

                                      - 12 -
J-A08015-22


     enforcement[,] which then effectuated the plain view of the pipe,
     and (2) the scale and crack cocaine from [Appellant’s] person
     should have been suppressed as the result of the unlawful seizure
     and search of [Appellant’s] person when he was escorted out of
     his room by law enforcement and subjected to unwanted medical
     treatment.

     The Fourth Amendment to the United States Constitution
     provides:

        The right of the people to be secure in their persons, houses,
        papers, and effects, against unreasonable searches and
        seizures, shall not be violated, and no Warrants shall issue,
        but upon probable cause, supported by Oath or Affirmation,
        and particularly describing the place to be searched, and the
        persons or things to be seized.

     U.S. Const.[, A]mend. [IV.]

     “The touchstone of the Fourth Amendment is reasonableness.”
     Commonwealth v. Coughlin, 199 A.3d 401, 405 (Pa. Super.
     2018); citing Michigan v. Fisher, 558 U.S. 45 … (2009); see
     also Commonwealth v. Johnson, 68 A.3d 930, 935 (Pa. Super.
     2013) (recognizing “delicate balance” of protecting citizens’ rights
     as well as safety of citizens and police).        In determining
     reasonableness, the Coughlin Court’s explanation is instructive,
     explaining:

        While the warrantless entry and search of home is
        presumptively unreasonable, exigent circumstances may
        overcome this presumption. It is well[-]settled that exigent
        circumstances exist where the police reasonably believe that
        someone within a residence is in need of immediate aid.

        Recently, our Supreme Court clarified that the scope of the
        emergency aid exception must be strictly circumscribed by
        the exigencies which justify its initiation.

                                     ***

        Nevertheless, officers do not need ironclad proof of likely
        serious, life-threatening injury to invoke the emergency aid
        exception.

           The calculus of reasonableness must embody
           allowance for the fact that police officers are often
           forced to make split-second judgments — in

                                    - 13 -
J-A08015-22


           circumstances that are tense, uncertain, and rapidly
           evolving. Additionally, it is a matter of common sense
           that a combination of events each of which is
           mundane when viewed in isolation may paint an
           alarming picture.

     [] Coughlin, 199 A.3d [at] 405-08 … [(cleaned up)].

     Here, the undisputed evidence on the record shows that on August
     8, 2015[,] a 9-1-1 call, was made describing a medical emergency
     at 2325 Beale Avenue. It [i]s further undisputed that [O]fficer
     Burns was dispatched to 2325 Beale Avenue to render aid in an
     unknown medical emergency. Once Officer Burns arrived, he
     encountered a frantic Rashelle Summers who repeatedly told
     Officer Burns that [Appellant] was upstairs. At the time of the
     incident[,] Rashelle Summers resided at 2325 Beale Avenue with
     [Appellant]. Officer Burns entered the residence and encountered
     [Appellant,] who appeared to be having difficulty breathing,
     confirming the existence of a medical emergency. Within one or
     two minutes of Officer Burn[s’] arrival, other officers, and medical
     first responders arrived and began administering medical aid to
     [Appellant]. At some point after their first encounter, [Appellant]
     requested Officer Burns leave his bedroom. At some point[,]
     Officer Burns observed a crack pipe on the floor of [Appellant’s]
     bedroom[,] and Ms. Summers and another individual appeared to
     be hiding things. All of this occurred within a matter of minutes.

     Under Pennsylvania law, “the police may seize any evidence that
     is in plain view during the course of their legitimate emergency
     activities.” [Mincey v. Arizona, 437 U.S. 385, 393 (1978)].
     Here, it is clear that Officer Burns was responding to a medical
     emergency and that[,] during the course of his legitimate medical
     activities[,] he observed a crack pipe on the floor near [Appellant].
     We conclude that under these circumstances[,] Officer Burns’
     entry was objectively reasonable.

PCO at 14-17.

     Additionally, the PCRA court concluded that Officer Burns was lawfully

in Appellant’s bedroom, where contraband was in plain view, because Ms.

Summers had joint access and control of the residence, which she shared with

Appellant, and she had consented to the officer’s entering the home and


                                    - 14 -
J-A08015-22



directed him to Appellant’s bedroom. See id. at 17 (citing Commonwealth

v. Silo, 389 A.2d 62, 66 (Pa. 1978) (“The authority which justifies the third-

party consent does not rest upon the law of property … but rests rather on

mutual use of the property by persons generally having joint access or control

for most purposes….”)).        Accordingly, the court concluded that Appellant’s

claim that Attorney Pletcher was ineffective for failing to file a motion to

suppress lacked arguable merit.

       We agree. Officer Burns entered Appellant’s residence in response to

an emergency 911 call, and with the consent of Ms. Summers, who also

resided at the home. Thus, consent, as well as exigent circumstances, made

the officer’s entry of Appellant’s home lawful.

       Furthermore, Ms. Summers directed the officer to Appellant’s bedroom,

where the officer saw Appellant in distress and struggling to breathe. Based

on his observations of Appellant, Officer Burns reasonably believed that

Appellant was in need of immediate aid and, thus, exigent circumstances

existed to justify his entry of Appellant’s bedroom.     Once inside the room,

Officer Burns saw a crack pipe in plain view, and observed Ms. Summers and

another individual seeming to conceal evidence in the room. Moreover, a scale

fell into plain view from Appellant’s pocket as he was being moved by

paramedics, and a medic later found crack cocaine in Appellant’s pocket.2

____________________________________________


2 Appellant offers no developed discussion, or citation to any legal authority,
to support his claim that he had been illegally seized at the point that the scale



                                          - 15 -
J-A08015-22



While Appellant claims that he at some point told Officer Burns to leave his

room, and that he tried to refuse medical aid, he does not claim that the

emergency of his physical distress and inability to breathe had ceased when

he made these demands. Thus, Appellant has not demonstrated that Officer

Burns acted outside the scope of the emergency aid exception by remaining

in Appellant’s room to render aid. See Coughlin, 199 A.3d at 406 (stating

that “the scope of the emergency aid exception must be ‘strictly circumscribed

by the exigencies which justify its initiation[,]’” and “once the emergency that

permit[s] [warrantless] entry [has] ceased, [the] right of entry … under the

emergency aid exception [has] also ceased”). Accordingly, the contraband

observed in plain view in Appellant’s room, the scale that fell from his pocket,

and the crack cocaine discovered on his person were lawfully seized and

supported the issuance of the search warrant. See Commonwealth v. Leed,

186 A.3d 405, 413 (Pa. 2018) (“Probable cause exists where the facts and

circumstances within the affiant’s knowledge and of which he has reasonably



____________________________________________


fell from his pocket, or when the medics found cocaine on his person.
Therefore, this argument is waived. See Commonwealth v. Hardy, 918
A.2d 766, 771 (Pa. Super. 2007) (“When briefing the various issues that have
been preserved, it is an appellant’s duty to present arguments that are
sufficiently developed for our review. The brief must support the claims with
pertinent discussion, with references to the record and with citations to legal
authorities. … [W]hen defects in a brief impede our ability to conduct
meaningful appellate review, we may dismiss the appeal entirely or find
certain issues to be waived.”).



                                          - 16 -
J-A08015-22



trustworthy information are sufficient in themselves to warrant a man of

reasonable caution in the belief that a search should be conducted.”).

      In Appellant’s third and final issue, he argues that Attorney Pletcher was

ineffective for failing to file a suppression motion based on the alleged illegality

of his arrest. Appellant contends that police lacked exigent circumstances to

justify their warrantless entry into his residence and his subsequent arrest

therein. See Commonwealth v. Santiago, 736 A.2d 624, 631 (Pa. Super.

1999) (“[P]robable cause alone will not support a warrantless search or arrest

in a residence ... unless some exception to the warrant requirement is also

present. It is well[-]settled that, absent consent or exigent circumstances,

private homes may not be constitutionally entered to conduct a search or to

effectuate an arrest without a warrant, even where probable cause exists.”).

Appellant insists that “because no warrant was obtained in this case, [his]

arrest was unlawful and the charges against him should have been dismissed.”

Appellant’s Brief at 16.

      Initially, we discern no error or abuse of discretion in the PCRA court’s

conclusion that Appellant failed to sufficiently plead this ineffectiveness claim

in his petition. As the court observes, “the only facts that [Appellant pled] as

to this claim [were] that (1) [Appellant] was arrested, (2) there was no

warrant, (3) that was illegal, and (4) [c]ounsel failed to file a motion to

[s]uppress [based on Appellant’s] warrantless arrest.” PCO at 20. However,

      [t]he mere fact that [Appellant] was arrested without a warrant
      does not entitle him to relief under the PCRA. The fact that prior
      counsel failed to file a motion to suppress such an arrest does not

                                      - 17 -
J-A08015-22


      entitle [Appellant] to relief under the PCRA. To qualify for PCRA
      relief, [Appellant] would first have to show that underlying claim
      has [arguable] merit. In asserting that [Appellant] was arrested
      without a warrant, and that such an arrest was illegal, [Appellant]
      begins to get at the merits of the underlying claim[,] but fails to
      show that [his] arrest was illegal by a preponderance of the
      evidence as required by the PCRA. He further fails to plead any
      facts to show that [Attorney] Pletcher had no reasonable basis for
      deciding not to pursue a motion to suppress [the] warrantless
      arrest. Merely asserting that the arrest was illegal, and therefore,
      [that Attorney] Pletcher’s conduct was unreasonable[,] does not
      meet the standard of proof required by the PCRA.

Id.

      We agree. Appellant offered no discussion in his petition, and does not

explain on appeal, any of the circumstances surrounding his arrest to

demonstrate that it was at least arguably illegal. It is well-settled that “[t]his

Court will not act as counsel and will not develop arguments on behalf of an

appellant.” Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007)

(citations omitted).

      Moreover, even if the arrest was illegal, Appellant fails to identify what

evidence was discovered incident to his arrest that would have been

suppressed had counsel filed a motion.           This Court has clarified that

“the remedy for an illegal arrest is the suppression of the evidence obtained

by the illegal arrest, and not … the quashing of the information.”

Commonwealth v. Price, 593 A.2d 1288, 1289 (Pa. Super. 1991).

Therefore, Appellant has not demonstrated that his underlying suppression

claim has arguable merit, or that he was prejudiced by counsel’s failure to file

a motion to suppress on this basis.



                                      - 18 -
J-A08015-22



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2022




                          - 19 -